DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/26/21 including claims 1-63, out of which claims 4-15, 31, 33-47 and 49-63 are cancelled. . Remaining claims 1-3, 16-30, 32 and 48 are pending for consideration. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/21, 6/16/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the 
manner in which the invention was made.

Claim(s 1, 16, 32 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al ( 20120188930 ), henceforth, ‘930,  in view of Lung et al (9504012), henceforth, ‘012.
For claims 1, 16, 32 and 48, ‘930 discloses following limitations:
A method for transmitting indication signaling, applied to a network side device, comprising: 
(‘930: [0001]--- sending and transmitting Multimedia Broadcast Multicast Service (MBMS) paging indication signaling.[0010-]---indication signaling which is transmitted by the network side.0
transmitting indication signaling on a target physical resource or a target downlink control channel, 
(‘930, 0028] presetting, in each UE of the cell, the bit resource assigned by the network side for each MCCH modification indication and the mapping information of each MCCH modification indication in the paging indication signaling, or transmitting them to each UE through the system information by the network side.)
wherein the indication signaling comprises monitoring information for at least one user equipment (UE), 
(‘930, [0004]--- UE only needs to monitor a small amount of information and then determines whether to receive the MCCH information according to the MBMS notification indication information,
and 
‘930 does not disclose following limitation, which is disclosed by ‘012 as follows:
monitoring information comprises at least one of: 
first indication information, used to indicate an activity state for at least one subsequent discontinuous reception (DRX) cycle; 
second indication information, used to indicate a DRX parameter configuration for the at least one subsequent DRX cycle; 
third indication information, used to indicate monitoring information of a downlink control channel to be monitored; 
fourth indication information, used to indicate a monitoring state in at least one subsequent paging 
occasion. 
(‘012: see abstract, monitor a scheduled paging occasion, wherein the scheduled paging occasion is a 
paging occasion that is first to occur subsequent to the wake up. Co. 1 lines 39-42, monitoring, by the wireless device, a scheduled paging occasion, wherein the scheduled paging occasion is a paging occasion that is first to occur subsequent to the waking up.)
It would have been obvious to a person of ordinary skill before the date of invention to have combined  the limitations of ‘012 with those of ‘930  for the advantage of power conservation.

For claim 16, all limitations are same as in claim 1. 

For claim 32, ‘930 discloses in [0077] The above network side may be a base station, (All base stations include processor and transceiver,), which reads on following limitation:
A network side device, comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to implement following process
‘012 discloses following limitation: more clearly:
(‘012 discloses in fig. 3 and col. 8 lines 5-17,  device 300 may correspond to network devices of wireless network 105 and wireless device 150, which is base station, see fig. .2A. Further, The network side/base station/enb discloses processor, input 325, output 330 and interface 320 , which constitute transceiver, reading on limitation.) Rest of limitations are same as in claim 1.

For claim 48, ‘930 does not disclose following limitation, which is disclosed by ‘012, as follows:
User equipment (UE), comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to implement the method
(‘012 discloses in col. 4 lines 45-52, Wireless device 150 may be a mobile device. For example, wireless device 150 may be implemented as a smartphone, a tablet device, a netbook, an e-reader, a personal data 
assistant (PDA), a vehicular communication system within a vehicle, a computer, a wearable device (e.g., a watch,  glasses, etc.), Rest od claims are same as in claim 1.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and 
further,  in view of SHEN et al (CN 110710302), henceforth, ‘302.
For claim 2 and 17, ‘930 in view of ‘012 discloses all limitations of subject matter, as applied  to preceding claims 1 and 16 respectivwly, with the exception of following limitation, which is disclosed by ‘302, as follows:
wherein the target physical resource comprises: a first orthogonal frequency division multiplexing (OFDM) symbol of a slot; and/or, an OFDM symbol where a control resource set (CORESET) for a downlink control channel is transmitted.
(‘302:, Specifically, with FIG. 3 as an example, the same time slot includes 14 time domain symbols, which may be OFDM symbols, and may be located at any position for a downlink control channel carrying target control information, such as a PDCCH. FIG. 4, the target control information of the control resource set or search space occupied by the time domain resource is as shown in FIG. 4 of the dotted line frame, correspondingly, as shown in FIG. 4. The relative position parameter in the target time domain symbol position information may represent the relative position between the start time domain symbol occupied by the channel to be scheduled and the control resource set where the target control information is located or the start time domain symbol of the search space)	It would have been obvious to a person of ordinary skill before the date of invention to have combined  the limitations of ‘302 with those of ‘930 in view of ‘012  for the advantage of power conservation.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and further,  in view of Jiang et al (US 20200112944), henceforth, ‘944.
For claims 3 and 18, ‘930 in view of ‘012 discloses all limitations of subject matter, as applied  to preceding claims 1 and 16 respectively, with the exception of following limitation, which is disclosed by ‘944, as follows:
wherein the target downlink control channel comprises: a control channel carrying common control information and/or a control channel carrying UE specific control information. 
(‘944:, see claim 3, transmitting the first indication information of the resource indication information for the target transmission resources to the terminal through a periodic group common Physical Downlink Control Channel (group common PDCCH) or first Downlink Control Information (DCI),)
It would have been obvious to a person of ordinary skill before the date of invention to have combined
the limitations of ‘944 with those of ‘930 in view of ‘012  for the advantage of indicating flexible allocation of 
frequency domain resources needs to be solved.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and further,  in view of Chen Johnl (CA 2647442), henceforth, ‘442.
For claim 20, ‘930 in view of ‘012 discloses all limitations of subject matter, as applied  to preceding claim 16, with the exception of following limitation, which is disclosed by ‘442, as follows:
wherein the indication signaling is carried on the target physical resource or the target downlink control channel by means of a sequence. 
(‘442:, [0023], The Node-B 152 may send the polling message via a downlink common control channel granting an access to an uplink shared channel for the uplink synchronization burst. [0027] Alternatively, the Node-B 152 may include a short, (preferably random), identifier, tag or a sequence number in the polling message, and the WTRU 154 may use the same short identifier, tag or sequence number in the uplink synchronization burst. Since this identifier, tag, or sequence number is smaLler than other forms of identification, (e.g., a cell ID or a C-RNTI), the overhead is reduced.
It would have been obvious to a person of ordinary skill before the date of invention to have combined
the limitations of ‘442 with those of ‘930 in view of ‘012  for the advantage of uplink synchronization..

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and further,  in view of Lee et al (US 20170347322), henceforth, ‘322.
For claim 21, ‘930 in view of ‘012 discloses all limitations of subject matter, as applied  to preceding claims 16-17, with the exception of following limitation, which is disclosed by ‘322, as follows:
wherein a frequency domain resource mapping unit of the target physical resource is: a resource element group (REG) of the downlink control channel; or, N resource blocks (RBs), wherein N is an integer greater than or equal to 1. 
(322:, [0113], a reference signal (RS) is mapped in units of one resource block in a frequency domain, and the mapped resultant RS is repeatedly transmitted. )
It would have been obvious to a person of ordinary skill before the date of invention to have combined.
the limitations of ‘322 with those of ‘930 in view of ‘012  for the advantage of uplink synchronization..

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and further,  in view of Barsness et al (US 20030028441), henceforth, ‘441.
For claim 25, ‘930 in view of ‘012 discloses all limitations of subject matter, as applied  to preceding claims 16, with the exception of following limitation, which is disclosed by ‘441, as follows:
wherein, in a case that the indication signaling comprises the third indication information, the third indication information indicates the monitoring information of the downlink control channel to be monitored through a value of at least one of following information: a type of a search space to be monitored; a candidate of the search space to be monitored; a search space set to be monitored; a radio network temporary identifier (RNTI) type of the search space to be monitored; a format of downlink control information to be monitored; and a length of the downlink control information to be monitored. 
(441:, [0069], defining a search space consisting of the particular electronic communities to be searched, as well as the type of message repositories and electronic messages to be analyzed in those communities. In addition, parameters such as the types of queries to be answered, mappings of answers to particular queries, and the types of advertisements to map to particular answers may also be defined.---where particular monitors are used to monitor chat rooms, mailing lists and like message repositories, additional subscription activities may be performed, e.g., to register an email address associated with the application with a mailing list, or to subscribe and log into a particular chat room. Further, where a forum requires membership to post, a monitor may also be registered or subscribed in any appropriate forums as desired. Routines 100, 150 and 170 may also be configured to perform such activities on initialization.. )
It would have been obvious to a person of ordinary skill before the date of invention to have combined. the limitations of ‘441 with those of ‘930 in view of ‘012  for the advantage of uplink synchronization.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and 441  and 
further,  in view of Takeda et al (US 11375513), henceforth, ‘513.
For claim 26, ‘930 in view of ‘012 and 441 discloses all limitations of subject matter, as applied  to 
preceding claims 16 and 26, with the exception of following limitation, which is disclosed by ‘513, as follows:
wherein the type of the search space to be monitored comprises: a common search space and/or a UE specific search space. 
(513:, see claim 1,  wherein the type of the search space to be monitored comprises: a common search space and/or a UE specific search space.)
It would have been obvious to a person of ordinary skill before the date of invention to have combined. the limitations of ‘513 with those of ‘930 in view of ‘012 and ‘441   for the advantage of uplink synchronization..

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and 441  and further,  in view of Takeda et al (US 20210075558), henceforth, ‘558.
For claim 27, ‘930 in view of ‘012 and 441 discloses all limitations of subject matter, as applied  to preceding claims 16 and 26, with the exception of following limitation, which is disclosed by ‘558, as follows:
wherein a value of the search space set to be monitored comprises: an index of a group of search space sets to be monitored, and/or, an index of the search space set to be monitored; whcrcin the group of scorch spocc scts to bc monitored comprises at Ieast two scorch spocc scts to bc monitored.
(558:, [0009],  An aspect of a user terminal according to the present disclosure includes a receiving section that monitors at least one of a first downlink control information format and a second downlink control information format in a plurality of search space sets configured for one or more cells to receive one or more pieces of downlink control information, and a control section that controls transmission of retransmission control information (HARQ-ACK) corresponding to the downlink control information, wherein at least one of a bit position of the HARQ-ACK and a downlink assignment index counter value (counter DAI value) is determined based on at least one of a cell index, a search space index, and a downlink control information format type. Further, see abstract, a downlink assignment index counter value (counter DAI value) is determined based on at least one of a cell index, a search space index,)
It would have been obvious to a person of ordinary skill before the date of invention to have combined. the limitations of ‘558 with those of ‘930 in view of ‘012 and ‘441   for the advantage of downlink control information format type.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and 441  and further,  in view of Chen, Xiao (CN 104115513), henceforth, ‘5513.
For claim 28, ‘930 in view of ‘012 and 441 discloses all limitations of subject matter, as applied  to preceding claims 16 and 25, with the exception of following limitation, which is disclosed by ‘5513, as follows:
wherein a value of the candidate of the search space to be monitored comprises at least one of: a ratio value of candidates of the search space to be monitored, an aggregation level of candidates of the search space to be monitored, and an identifier of an aggregation level group of candidates of the search space to be monitored; wherein the aggregation level group of the candidates of the search space to bc monitored comprises: at least two aggregation levels of the candidates of the search space to bc monitored. 
(5513:, [0047] The search space defines ePDCCH candidate to be monitored, wherein the aggregation level of the search space is defined by ePDCCH candidate. ePDCCH monitored to each serving cell for the corresponding to ePDCCH candidate m of the search space of the CCE is represented as: S r + f*tnMHiL + vtXi .Math..Math.Λ + l, defined below, i for the common search space, if for a UE-specific search space, monitoring the UE is configured with a carrier indicator field, wherein is carrier indicator field value.)
It would have been obvious to a person of ordinary skill before the date of invention to have combined. the limitations of ‘5513 with those of ‘930 in view of ‘012 and ‘441   for the advantage of downlink control information format type.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and further,  in view of ZHOU, Han (CN 104254112), henceforth, ‘112.
For claim 29, ‘930 in view of ‘012 discloses all limitations of subject matter, as applied  to preceding claims 16, with the exception of following limitation, which is disclosed by ‘112, as follows:
wherein the indication signaling is common indication signaling or UE specific indication signaling. 
(‘112:, See description,  ‘112. Furthermore, the user device further comprises: a processing module for receiving module 101 receives the first indication signalling sent by RNC before the common pilot channel quality measurement of each serving cell. the sending module 102 is further used for processing module measures the first base station common pilot channel quality exceeds the first preset threshold, the UE transmits the measurement report to the RNC, so that the RNC sends the first indication signalling to the UE according to the measurement report.)
It would have been obvious to a person of ordinary skill before the date of invention to have combined. the limitations of ‘112 with those of ‘930 in view of ‘012 and ‘441  for the advantage of downlink control information format type.

Claim 30  is rejected under 35 U.S.C. 103 as being unpatentable over ‘930  in view of ‘012 and ‘112 and further,  in view of ISLAM et al (US 20180278454), henceforth, ‘454.
For claim 30, ‘930 in view of ‘012  and, further, in view of ‘112 discloses all limitations of subject matter, as applied  to preceding claims 16 and 29, with the exception of following limitation, which is disclosed by ‘454, as follows:
wherein, in a case that the indication signaling is the common indication signaling, monitoring information for different UE corresponds to different bits or a same bit in the indication signaling. 
(‘454:, [0054] FIG. 21 illustrates another example of group common indication signaling according to an aspect of the present application. [0163] Therefore, in order to use the group common PDCCH efficiently, a single bit may be sent during an impacted scheduling interval to notify pre-emption affected eMBB UEs to monitor the group common PDCCH to determine how the UEs are affected, which would allow the group common PDCCH to be smaller by needing to provide information to only the affected UEs.)
It would have been obvious to a person of ordinary skill before the date of invention to have combined. the limitations of ‘454 with those of ‘930 in view of ‘012 and ‘112  for the advantage of provide information to only the affected UEs. 
Allowable Subject Matter
Claims 19 and 22-24 are objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 19;
wherein the receiving the indication signaling transmitted by the network side device on the target physical resource or the target downlink control channel comprises: receiving encoded indication signaling transmitted by the network side device on the target physical resource or the target downlink control channel; wherein the indication signaling is encoded by the network side device in a manner where a mapping relationship between information bits and encoded bits exists; and/or, the indication signaling is encoded by the network side device in a channel manner where an information bit is repeated or a code rate is low.

As recited by claim 22;
wherein a frequency domain resource position of the target physical resource is determined by
 predefinition or by network side signaling configuration; and/or, a time domain OFDM symbol position
 of the target physical resource is determined by predefinition or by network side signaling configuration.
As recited by claim 23;
the first indication information, the activity state for the at least one subsequent DRX cycle indicated by the first indication information comprises at least one of: 
whether a drx-on Duration Timer is activated for the at least one subsequent DRX cycle in a case that a specified condition is met; 
whether a downlink control channel is monitored in an active period for the at least one subsequent DRX cycle; 
the drx-on Duration Timer is activated for the at least one subsequent DRX cycle in the case that the specified condition is met; 
the downlink control channel is monitored in the active period for the at least one subsequent DRX cycle; 
wherein the specified condition comprises at least one of: 
for a drx-Short Cycle, a time position indicated by a time offset represented by a drx- Slot Offset parameter from a starting positon of a subframe satisfying a first constraint relationship; 
for a drx-Long Cycle, a time position indicated by a time offset represented by a drx- SlotOffset parameter from a starting position of a subframe satisfying a second constraint relationship.

As recited by claim 24;
wherein, in a case that the indication signaling comprises the second indication information, in a case that higher layer signaling configures multiple DRX parameter configurations, the second indication information indicates one of the multiple DRX parameter configurations configured by the higher layer signaling as a DRX parameter configuration for a DRX cycle; in a case that higher layer signaling configures one DRX parameter configuration, the second indication information indicates a scaling factor, and the DRX parameter configuration for the DRX cycle is determined by the DRX parameter configuration configured by the higher layer signaling and the scaling factor.

PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Virolainen et al (US 20080159507) discloses Provided are multichannel architectures, systems, methods, and computer program products for distributed teleconferencing using one or more master devices and/or a centralized conferencing switch. Multichannels enhance functionality of a master device in distributed teleconferencing and allow for compatibility with 3D capable teleconferencing. Multichannel distributed teleconferencing involves multichannel, monophonic, and/or a fixed number of uplink and downlink channels. A multichannel distributed teleconferencing system may perform active talker detection of near-end participants and communicate an ID signal on an uplink channel identifying 
the active near-end participants. A multichannel distributed teleconferencing system may also receive 
an ID signal on a downlink channel identifying the active far-end participants. A multichannel distributed teleconferencing system may perform various uplink and downlink processing. Uplink processing may involve multimixing and spatialization. Multimixing may be used to separate speech signals of near-end participants. Spatialization, also used in downlink processing, introduces spatial separation of active participants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/
 Primary Examiner, Art Unit 2647